DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/21 was filed after the mailing date of the previous Office Action on 10/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, 23, 31-34 and 48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al (Stereolithographic (SLA) 3D printing of oral modified-release dosage forms; International Journal of Pharmaceutics 503, 2016, 207-212).
Wang discloses a process for making oral dosage forms such as tablets, comprising a powder bed fusion selective 3-D printing of powder mixture comprising a drug, excipient and light absorbing photopolymers (page 208, Table 1).  The 3-D printing comprising a powder bed (page 207).  The laser has a wavelength of 405 nm (page 208).  In the process, the drug is present about 5.28%, with the light absorbing polymer present about 1% (page 208, Table 1).  The dosage form can comprise layers (page 207-208).  The release of the active agent is controlled by the concentration of the type of the excipient and concentrations (Figure 4).  The dosage forms are made using a Form 1+ SLA 3D printer from Form . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 11, 13, 16, 18, 22, 23, 26, 31-34, 36 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Stereolithographic (SLA) 3D printing of oral modified-release dosage forms; International Journal of Pharmaceutics 503, 2016, 207-212) in view of Popplewell et al (US 2018/0110250 hereafter Popplewell).
While Wang discloses a process for making an oral formulation by comprising a powder bed fusing selective 3D printing of a powder mixture comprising a drug, excipient and an absorbent material that absorbs electromagnetic radiation at a wavelength of the laser.  The reference discloses these features but discloses different polymers than the instant claims.  The use of these specific polymers for the purpose of making an oral tablet.  The use of said polymers are seen in Popplewell patent.
oC, from 75-1650C and are the workable ranges of the printing processes [0054-0055, claims].  The oral dosage forms comprise a laminated core with multiple layers [Examples].  The printers operate with a surface temperature as low as 1000C [claims]. It would have been obvious to apply these polymers to the process of Wang in order to produce a wide range of oral formulations including toothpaste, candy, or dissolvable strips [0260-0264].
Regarding the specific concentrations of the process it is the position of the Examiner that the prior art provides the general conditions of the claims and as such the specific concentrations would result from routine experimentation in the art.  The prior art combination discloses a process for making an oral dosage form that is not surgically implanted via bed infusion 3D laser printing, where the mixture formed comprises a drug, polymer excipient and light absorbing material.  The prior art combination discloses the concentration for the drug and light absorbing material.  They are combined in the same way, for the same purpose and produce similar oral products.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable pr4ocess for making oral dosage forms with reduced degradation and controllable release profiles.  It would have been obvious to apply the polymers of Popplewell into the process of Wang as they discloses similar polymeric materials for use in the same SLS process. There would have been a reasonable expectation of success since the materials are so similar including the same polymers. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable means of producing oral dosage forms with reduced drug degradation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11, 13, 16, 18, 22, 23, 26, 31-34, 36 and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618